UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2013



SHARON COBB,

                                              Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:04-cv-00128; 1:05-cv-00300)


Submitted:   March 12, 2007                 Decided:   July 16, 2007


Before WILLIAMS, Chief Judge, and KING and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Hunter, THE JOHN C. HUNTER LAW FIRM, PLLC, Asheville, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Sidney P. Alexander, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon Cobb appeals the district court’s order granting

summary judgment in favor of her employer, the U.S. Postal Service,

on her claims of retaliation and hostile work environment brought

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.    §§   2000e    to    2000e-17    (2000).        Summary         judgment    is

appropriate    only    if,    viewing    the     evidence     in   the    light     most

favorable to the non-moving party, there are no genuine issues of

material fact in dispute and the moving party is entitled to

judgment as a matter of law.        Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Evans v. Technologies Applications & Serv.

Co., 80 F.3d 954, 958 (4th Cir. 1996).             We have thoroughly reviewed

the   briefs   and    joint   appendix     and    find   no    reversible      error.

Accordingly, we affirm for substantially the same reasons stated by

the district court.      Cobb v. Potter, Nos. 1:04-cv-00128; 1:05-cv-

00300 (W.D.N.C. filed Aug. 22, 2006; entered Aug. 23, 2006).*                         We

dispense with oral argument because the facts and legal contentions




      *
      We note that, in addressing Cobb’s hostile work environment
claim, the district court erroneously relied on Jennings v. Univ.
of North Carolina, at Chapel Hill, 444 F.3d 255, 269 (4th Cir.
2006), when the opinion in that case had been vacated by a grant of
rehearing en banc. See 4th Cir. R. 35(c)(granting of rehearing en
banc vacates previous panel judgment and opinion). This error does
not change the correctness of the district court’s decision,
however, because the district court cited Jennings for legal
principles that were set forth in Harris v. Forklift Sys., Inc.,
510 U.S. 17 (1993), and Faragher v. City of Boca Raton, 524 U.S.
775 (1998).

                                        - 2 -
are adequately presented in the materials before the court and

argument would not aid the decision making process.



                                                      AFFIRMED




                              - 3 -